                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE

RACHEL RAMSBOTTOM,                   )
ALEXIS BOWLING,                      )
JENNA HOUSTON, JANE DOE #1           )
                                     )
       Plaintiffs,                   )
                                     )   CIVIL ACTION NO. 3:21-cv-00272
              v.                     )
                                     )   JURY TRIAL DEMANDED
LORIN ASHTON, AMORPHOUS              )
MUSIC, INC., BASSNECTAR              )
TOURING, INC., REDLIGHT              )
MANAGEMENT, INC., C3 PRESENTS, )         JUDGE ALETA A. TRAUGER
L.L.C, INTERACTIVE GIVING FUND, )
GNARLOS INDUSTRIES, LLC,             )
CARLOS DONOHUE, ABC                  )
CORPORATIONS, ONE THROUGH            )
TEN (said Names Being Fictitious),   )
JOHN DOES, ONE THROUGH TEN           )
(said Names Being Fictitious),       )
                                     )
       Defendants.                   )
                                     )
    LORIN ASHTON’S ANSWER AND AFFIRMATIVE DEFENSES TO THE FIRST
                               AMENDED COMPLAINT

       Defendant Lorin Ashton (“Ashton”), by and through his undersigned counsel, in response

to the First Amended Complaint (the “Complaint”) filed by Plaintiffs Rachel Ramsbottom

(“Ramsbottom”), Alexis Bowling (“Bowling”), Jenna Houston (“Houston”), and Jane Doe #1

(“Doe1,” together with Ramsbottom, Bowling, Houston, collectively, the “Plaintiffs”), files his

Answer and Affirmative Defenses and states as follows:


1
 By Order filed June 28, 2021, Doe was required to file a notice containing her true name by July
12, 2021. (Dkt. 59.) On July 13, 2021, Doe filed a Notice of Voluntary Dismissal of Claims
Related to Jane Doe #1 Only Pursuant to F.R.C.P. 41(a)(1)(A)(i) (“Doe’s Dismissal Notice”).
(Dkt. 65.) Notwithstanding that the effect of Doe’s Dismissal Notice is that Doe is no longer a
party to this action, because the operative pleading in this action is the Complaint and that
Complaint, which is publicly filed, contains allegations on behalf of Doe, Ashton responds to such
allegations herein.


    Case 3:21-cv-00272 Document 69 Filed 07/15/21 Page 1 of 31 PageID #: 445
       Over the years of genuine friendships with each of the Plaintiffs, Ashton has received many

communications from each of them. The following is a small sample of those unsolicited

messages:

               “I just wanted to say that you're my favorite friend, you've made a HUGE impact
                on my life and I want to let you know you are so fucking special to me. Thank you
                for making me feel amazing, you're a treasure and I want to keep you in a treasure
                box forever.” – Doe in 2015 (3 years after their friendship began);

               “My turn to be a rock for you. You’ve always been one for me. I’m here for you.
                Whatever you need. Always. …I just feel this overwhelming need to protect you
                right now. Even though you didn’t and never did anything wrong.” – Houston in
                2020 (8 years after their friendship began);

               “I am truly so grateful for you and everything I have learned from you. Thank you
                for being such a supporter of me and I hope you realize how much I support you...
                I LOVE YOU LORIN ASHTON!!!!!!!!!!” – Bowling in 2018 (4 years after their
                friendship began);

               “I'm so sorry... I'm sure you know this but u really have to be careful on who u sleep
                with and open up to. Girls/women are fucking crazy. I WOULD KNOW…You
                don't deserve that though and I'm sorry this is happening.” – Ramsbottom in 2014
                (2 years after their friendship began).

       Then in 2020, each Plaintiff made a complete about face, suddenly claiming to be a victim

of a fictitious multi-state sex trafficking venture. This case is nothing more than an attempt by

opportunistic women who have chosen to sue Ashton, his record label, managers, and even one of

the charities he has contributed to, all in an attempt to frame years of friendship as trafficking so

that they can exploit a statute for monetary gain.

                                            Introduction

       1.       Denies each and every allegation asserted in Paragraph 1 of the Complaint except

admits that Electronic Dance Music is popularly known as EDM and that this genre rose in

popularity and that hundreds of thousands of people attend EDM events around the country.




                                                  2

   Case 3:21-cv-00272 Document 69 Filed 07/15/21 Page 2 of 31 PageID #: 446
        2.      Denies each and every allegation asserted in paragraph 2 of the Complaint except

admits the facts alleged that Ashton was born on February 16, 1978 and uses the stage name,

“Bassnectar,” who has performed shows and large festivals and has been showcased in large clubs

and specifically refers the Court to the article cited in the footnote, the contents of which, with the

exception of direct quotes from Ashton, Ashton denies as it is based on opinions and

characterizations.

        3.      Denies each and every allegation asserted in paragraph 3 of the Complaint except

admits that Ashton has performed at “Bass Center” and “Bass Island” and specifically refers the

Court to the article cited in the footnote, the contents of which, with the exception of direct quotes

from Ashton, Ashton denies as it is based on opinions and characterizations.

        4.      Lacks sufficient information to admit or deny the allegations asserted in paragraph

4 of the Complaint regarding the travel schedule and finances of Bassnectar fans except admits the

existence of the term “Bass Heads;” admits that Bassnectar is not just a music project, but also one

of “cultural and social concern;” and specifically refers the Court to the article cited in the footnote,

the contents of which, with the exception of direct quotes from Ashton, Ashton denies as it is based

on opinions and characterizations.

        5.      Denies each and every allegation asserted in paragraph 5 of the Complaint and

specifically refers the Court to the article cited in the footnote, the contents of which, with the

exception of direct quotes from Ashton, Ashton denies as it is based on opinions and

characterizations.

        6.      Denies each and every allegation asserted in paragraph 6 of the Complaint except

admits that the @bassnectar Twitter handle states that “Bassnectar is a collaborative music project,

not a person,” and that Ashton helped create a charity known as “BeInteractive,” which would



                                                   3

   Case 3:21-cv-00272 Document 69 Filed 07/15/21 Page 3 of 31 PageID #: 447
work with various organizations on charitable endeavors, such as registering voters, assisting

collection of food donations and would provide therapy scholarships.

       7.      Denies each and every allegation asserted in paragraph 7 of the Complaint except

admits the existence of the Ambassador program.

       8.      Denies each and every allegation asserted in paragraph 8 of the Complaint and

specifically refers the Court to the article cited in the footnote, the contents of which, Ashton denies

as it is based on opinions and mischaracterizations.

       9.      Denies each and every allegation asserted in paragraph 9 of the Complaint.

       10.     Denies each and every allegation asserted in paragraph 10 of the Complaint.

       11.     Denies each and every allegation asserted in paragraph 11 of the Complaint.

       12.     Denies each and every allegation asserted in paragraph 12 of the Complaint.

       13.     Denies each and every allegation asserted in paragraph 13 of the Complaint.

       14.     Denies each and every allegation asserted in paragraph 14 of the Complaint.

       15.     Denies each and every allegation asserted in paragraph 15 of the Complaint.

       16.     Denies each and every allegation asserted in paragraph 16 of the Complaint.

       17.     Denies each and every allegation asserted in paragraph 17 of the Complaint.

       18.     Denies each and every allegation asserted in paragraph 18 of the Complaint.

                                               Parties

       19.     Lacks sufficient information to admit or deny the allegations asserted in paragraph

19 of the Complaint. To the extent a response is required, the allegations asserted in paragraph 19

of the Complaint are denied.

       20.     Lacks sufficient information to admit or deny the allegations asserted in paragraph

20 of the Complaint. To the extent a response is required, the allegations asserted in paragraph 20

of the Complaint are denied.
                                                   4

   Case 3:21-cv-00272 Document 69 Filed 07/15/21 Page 4 of 31 PageID #: 448
       21.     Lacks sufficient information to admit or deny the allegations asserted in paragraph

21 of the Complaint. To the extent a response is required, the allegations asserted in paragraph 21

of the Complaint are denied.

       22.     Due to Doe’s Dismissal Notice, Doe is no longer a party to this action. As such,

no response is necessary to paragraph 22 of the Complaint. Notwithstanding the foregoing, Ashton

lacks sufficient information to admit or deny the allegations asserted in paragraph 22 of the

Complaint regarding this plaintiff’s residency and denies the remaining allegations of paragraph

22, including the “intentional and negligent acts and failures of Defendants.”

       23.     Due to Doe’s Dismissal Notice, Doe is no longer a party to this action. As such,

no response is necessary to paragraph 23 of the Complaint. Notwithstanding the foregoing, Ashton

admits the allegations asserted in paragraph 23 of the Complaint and affirmatively states that the

Motion for Leave to Proceed Anonymously and for a Protective Order filed by Plaintiff Doe was

denied by Memorandum and Order of this Court filed on June 28, 2021.

       24.     Denies each and every allegation asserted in paragraph 24 of the Complaint.

       25.     Admits the allegations asserted in paragraph 25 of the Complaint.

       26.     Denies each and every allegation asserted in paragraph 26 of the Complaint except

admits that Amorphous Music, Inc. (“Amorphous”) is a corporation incorporated in the State of

California.

       27.     Denies each and every allegation asserted in paragraph 27 of the Complaint except

admits that Bassnectar Touring, Inc. (“Bassnectar Touring”) is a corporation incorporated in the

State of Delaware.

       28.     Denies each and every allegation asserted in paragraph 28 of the Complaint.




                                                5

   Case 3:21-cv-00272 Document 69 Filed 07/15/21 Page 5 of 31 PageID #: 449
       29.     No response to paragraph 29 of the Complaint is necessary as it merely seeks to

define certain of the defendants with a defined term and does not contain specific factual

allegations asserted against Ashton. To the extent a response is required, Ashton denies each and

every allegation set forth in Paragraph 29 of the Complaint.

       30.     Lacks sufficient information to admit or deny the allegations asserted in paragraph

30 of the Complaint regarding the corporate structure of Defendant Red Light Management, L.L.C.

and denies the remainder of the allegations asserted in paragraph 30 of the Complaint.

       31.     Lacks sufficient information to admit or deny the allegations asserted in paragraph

31 of the Complaint regarding the corporate structure of Defendant C3 Presents, L.L.C. and denies

the remainder of the allegations asserted in paragraph 31 of the Complaint.

       32.     Lacks sufficient information to admit or deny the allegations asserted in paragraph

32 of the Complaint regarding the corporate structure of Defendant Gnarlos Industries, L.L.C. and

denies the remainder of the allegations asserted in paragraph 32 of the Complaint.

       33.     Lacks sufficient information to admit or deny the allegations asserted in paragraph

33 of the Complaint regarding the corporate structure of Defendant Gnarlos Industries, L.L.C. and

the residency of Carlos Donohue, except admits that Carlos Donohue is an individual adult male

and denies the remainder of the allegations asserted in paragraph 33 of the Complaint.

       34.     Denies each and every allegation asserted in paragraph 34 of the Complaint.

       35.     Denies each and every allegation asserted in paragraph 35 of the Complaint.

       36.     Denies each and every allegation asserted in paragraph 36 of the Complaint.

                                          Jurisdiction




                                                6

   Case 3:21-cv-00272 Document 69 Filed 07/15/21 Page 6 of 31 PageID #: 450
       37.     Admits the allegations asserted in paragraph 37 of the Complaint in that jurisdiction

over Ashton is appropriate in this Court and denies the remaining allegations asserted in paragraph

37 of the Complaint.

       38.     Admits the allegations asserted in paragraph 38 of the Complaint in that jurisdiction

over Ashton is appropriate in this Court and denies the remaining allegations asserted in paragraph

38 of the Complaint.

       39.     Admits the allegations asserted in paragraph 39 of the Complaint in that jurisdiction

over Ashton is appropriate in this Court and denies the remaining allegations asserted in paragraph

39 of the Complaint.

       40.     Admits the allegations asserted in paragraph 40 of the Complaint in that jurisdiction

over Ashton is appropriate in this Court and denies the remaining allegations asserted in paragraph

40 of the Complaint.

       41.     Denies each and every allegation asserted in paragraph 41 of the Complaint.

                                Facts Common to All Plaintiffs2

       42.     Lacks sufficient information to admit or deny the allegations asserted in paragraph

42 of the Complaint.

       43.     Denies each and every allegation asserted in paragraph 43 of the Complaint except

admits that some or all of the Plaintiffs followed @Bassnectar on Twitter at various times but lacks

sufficient information to admit or deny the allegations regarding the timeframes of when Plaintiffs

followed that account.



2
  Paragraphs 42 through 75 of the Complaint contains allegations made on behalf of all Plaintiffs,
including Doe. Notwithstanding the fact that Doe is no longer a party pursuant to Doe’s Dismissal
Notice, in addition to the enumerated responses set forth below as it relates to the three remaining
plaintiffs, Ashton affirmatively denies the allegations set forth in paragraphs 42 through 75 of the
Complaint as they relate to Doe.
                                                 7

    Case 3:21-cv-00272 Document 69 Filed 07/15/21 Page 7 of 31 PageID #: 451
       44.     Denies each and every allegation asserted in paragraph 44 of the Complaint except

admits that Ashton occasionally communicated with fans through the @Bassnectar Twitter

account.

       45.     Denies each and every allegation asserted in paragraph 45 of the Complaint except

admits that on occasion he communicated with Plaintiffs through direct messages, including on

his personal number and email.

       46.     Denies each and every allegation asserted in paragraph 46 of the Complaint except

admits that Ashton was in communication with Plaintiffs.

       47.     Denies each and every allegation asserted in paragraph 47 of the Complaint except

admits that for theatrical and artistic purposes, Bassnectar incorporated scenes from a multitude of

films, including American Beauty, in his shows.

       48.     Denies each and every allegation asserted in paragraph 48 of the Complaint.

       49.     Denies each and every allegation asserted in paragraph 49 of the Complaint except

admits that over the many years that Ashton knew the Plaintiffs, he occasionally provided certain

of the Plaintiffs concert tickets and or helped secure travel arrangements; and affirmatively states

that neither the provided tickets, nor the travel arrangement assistance, were provided in exchange

for, or with an expectation of, sexual relations.

       50.     Denies each and every allegation asserted in paragraph 50 of the Complaint.

       51.     Denies each and every allegation asserted in paragraph 51 of the Complaint.

       52.     Denies each and every allegation asserted in paragraph 52 of the Complaint.

       53.     Denies each and every allegation, including any and all subparts, asserted in

paragraph 53 of the Complaint.

       54.     Denies each and every allegation asserted in paragraph 54 of the Complaint.



                                                    8

   Case 3:21-cv-00272 Document 69 Filed 07/15/21 Page 8 of 31 PageID #: 452
      55.     Denies each and every allegation asserted in paragraph 55 of the Complaint.

      56.     Denies each and every allegation asserted in paragraph 56 of the Complaint.

      57.     Denies each and every allegation asserted in paragraph 57 of the Complaint.

      58.     Denies each and every allegation asserted in paragraph 58 of the Complaint except

admits that Chris Madrigal, at times, served as the Ambassador coordinator and that Ambassadors

would hand out water to concert attendees.

      59.     Denies each and every allegation asserted in paragraph 59 of the Complaint.

      60.     Denies each and every allegation asserted in paragraph 60 of the Complaint.

      61.     Denies each and every allegation asserted in paragraph 61 of the Complaint.

      62.     Denies each and every allegation asserted in paragraph 62 of the Complaint.

      63.     Denies each and every allegation asserted in paragraph 63 of the Complaint.

      64.     Denies each and every allegation asserted in paragraph 64 of the Complaint.

      65.     Denies each and every allegation asserted in paragraph 65 of the Complaint.

      66.     Denies each and every allegation asserted in paragraph 66 of the Complaint.

      67.     Denies each and every allegation asserted in paragraph 67 of the Complaint.

      68.     Denies each and every allegation asserted in paragraph 68 of the Complaint.

      69.     Denies each and every allegation asserted in paragraph 69 of the Complaint.

      70.     Denies each and every allegation asserted in paragraph 70 of the Complaint.

      71.     Denies each and every allegation asserted in paragraph 71 of the Complaint.

      72.     Denies each and every allegation asserted in paragraph 72 of the Complaint.

      73.     Denies each and every allegation asserted in paragraph 73 of the Complaint except

admits the existence of the Instagram account titled @evidenceagainstbassnectar and

affirmatively states that demonstrably false statements have appeared on this account.



                                               9

  Case 3:21-cv-00272 Document 69 Filed 07/15/21 Page 9 of 31 PageID #: 453
      74.    Denies each and every allegation asserted in paragraph 74 of the Complaint.

      75.    Denies each and every allegation asserted in paragraph 75 of the Complaint.

                                 Plaintiff Rachel Ramsbottom

      76.    Lacks sufficient information to admit or deny the allegations asserted in paragraph

76 of the Complaint except admits that at some point Ramsbottom followed the @Bassnectar

Twitter account.

      77.    Lacks sufficient information to admit or deny the allegations asserted in paragraph

77 of the Complaint.

      78.    Denies each and every allegation asserted in paragraph 78 of the Complaint except

admits that Ramsbottom contacted the Bassnectar Twitter account and admits that Ashton was

thirty-four years old in September 2012.

      79.    Denies each and every allegation asserted in paragraph 79 of the Complaint except

lacks sufficient information to admit or deny the allegations regarding Ramsbottom’s first

Bassnectar show and admits that Bassnectar played a show on December 31, 2012 in Nashville,

Tennessee.

      80.    Denies each and every allegation asserted in paragraph 80 of the Complaint except

admits that Ramsbottom and Ashton were in communication in 2012 and 2013.

      81.    Denies each and every allegation asserted in paragraph 81 of the Complaint except

admits that Ramsbottom and Ashton discussed writings.

      82.    Denies each and every allegation, including any and all subparts, asserted in

paragraph 82 of the Complaint.

      83.    Admits that Bassnectar performed at Beale Street Music Festival on May 3, 2013.

      84.    Admits the allegations asserted in paragraph 84 of the Complaint.



                                             10

 Case 3:21-cv-00272 Document 69 Filed 07/15/21 Page 10 of 31 PageID #: 454
        85.   Denies each and every allegation asserted in paragraph 85 of the Complaint.

        86.   Denies each and every allegation asserted in paragraph 86 of the Complaint.

        87.   Denies each and every allegation asserted in paragraph 87 of the Complaint.

        88.   Denies each and every allegation asserted in paragraph 88 of the Complaint except

admits that at her request, Ramsbottom met with Ashton at the Lowe’s hotel in Nashville,

Tennessee following Ramsbottom’s 18th birthday.

        89.   Denies each and every allegation asserted in paragraph 89 of the Complaint.

        90.   Denies each and every allegation asserted in paragraph 90 of the Complaint.

        91.   Denies each and every allegation, including any and all subparts, asserted in

paragraph 91 of the Complaint.

        92.   Denies each and every allegation asserted in paragraph 92 of the Complaint.

        93.   Denies each and every allegation asserted in paragraph 93 of the Complaint.

        94.   Lacks sufficient information to admit or deny the allegations asserted in paragraph

94 of the Complaint.

        95.   Denies each and every allegation asserted in paragraph 95 of the Complaint except

admits to periodic friendly communications between Ramsbottom and Ashton from 2012 through

2020.

        96.   Lacks sufficient information to admit or deny the allegations asserted in paragraph

96 of the Complaint regarding Ramsbottom’s commencement of therapy except denies that Ashton

violated any federal statute upon which this Action is grounded and denies that Ramsbottom had

any injuries or damages based upon Ashton’s conduct.




                                              11

  Case 3:21-cv-00272 Document 69 Filed 07/15/21 Page 11 of 31 PageID #: 455
       97.    Denies each and every allegation asserted in paragraph 97 of the Complaint except

admits that Ramsbottom informed Ashton that she was going to therapy for reasons unrelated to

Ashton and denies that Ramsbottom had any injuries or damages based upon Ashton’s conduct.

       98.    Denies each and every allegation asserted in paragraph 98 of the Complaint except

admits that Ashton communicated with Ramsbottom in 2020.

       99.    Denies each and every allegation asserted in paragraph 99 of the Complaint except

admits that Ashton communicated with Ramsbottom via a telephone call in 2020 wherein

Ramsbottom illegally recorded the conversation in violation of California Penal Code § 632(a).

       100.   Denies each and every allegation asserted in paragraph 100 of the Complaint except

admits that Ashton communicated with Ramsbottom via a telephone call in 2020 wherein

Ramsbottom illegally recorded the conversation in violation of California Penal Code § 632(a).

       101.   Denies each and every allegation asserted in paragraph 101 of the Complaint except

admits that Ashton communicated with Ramsbottom via a telephone call in 2020 wherein

Ramsbottom illegally recorded the conversation in violation of California Penal Code § 632(a).

       102.   Denies each and every allegation asserted in paragraph 102 of the Complaint except

admits that Ashton communicated with Ramsbottom via a telephone call in 2020 wherein

Ramsbottom illegally recorded the conversation in violation of California Penal Code § 632(a).

       103.   Denies each and every allegation asserted in paragraph 103 of the Complaint except

admits that Ashton communicated with Ramsbottom via a telephone call in 2020 wherein

Ramsbottom illegally recorded the conversation in violation of California Penal Code § 632(a).

       104.   Denies each and every allegation asserted in paragraph 104 of the Complaint except

admits that Ashton communicated with Ramsbottom via a telephone call in 2020 wherein

Ramsbottom illegally recorded the conversation in violation of California Penal Code § 632(a).



                                              12

  Case 3:21-cv-00272 Document 69 Filed 07/15/21 Page 12 of 31 PageID #: 456
          105.   Denies each and every allegation, including all subparts, asserted in paragraph 105

of the Complaint except admits that Ashton communicated with Ramsbottom via a telephone call

in 2020 wherein Ramsbottom illegally recorded the conversation in violation of California Penal

Code § 632(a).

          106.   Denies each and every allegation asserted in paragraph 106 of the Complaint except

admits that Ashton communicated with Ramsbottom via a telephone call in 2020 wherein

Ramsbottom illegally recorded the conversation in violation of California Penal Code § 632(a).

          107.   Denies each and every allegation asserted in paragraph 107 of the Complaint.

                                      Plaintiff Alexis Bowling

          108.   Lacks sufficient information to admit or deny the allegations asserted in paragraph

108 of the Complaint except admits that Bowling at some point followed the @Bassnectar Twitter

account and Bowling initiated contact via Twitter.

          109.   Lacks sufficient information to admit or deny the allegations asserted in paragraph

109 of the Complaint.

          110.   Denies each and every allegation asserted in paragraph 110 of the Complaint except

admits that the @Bassnectar twitter account would reply to some of Bowling’s and other fans’

tweets.

          111.   Denies each and every allegation asserted in paragraph 111 of the Complaint except

admits Bowling requested show tickets via email, which were provided as was routinely done with

friends and fans.

          112.   Denies each and every allegation asserted in paragraph 112 of the Complaint except

admits that Bowling informed Ashton that she could not get into the Las Vegas venue.

          113.   Denies each and every allegation asserted in paragraph 113 of the Complaint.



                                                 13

  Case 3:21-cv-00272 Document 69 Filed 07/15/21 Page 13 of 31 PageID #: 457
       114.     Denies each and every allegation asserted in paragraph 114 of the Complaint.

       115.     Denies each and every allegation asserted in paragraph 115 of the Complaint.

       116.     Denies each and every allegation asserted in paragraph 116 of the Complaint except

admits that Bowling and Ashton visited in Kentucky and that Ashton was 36 years old on or around

July 1, 2014.

       117.     Denies each and every allegation asserted in paragraph 117 of the Complaint.

       118.     Denies each and every allegation asserted in paragraph 118 of the Complaint except

admits that Bowling and Ashton visited in Ohio.

       119.     Denies each and every allegation asserted in paragraph 119 of the Complaint except

admits that Bowling and Ashton visited in Kentucky.

       120.     Denies each and every allegation asserted in paragraph 120 of the Complaint.

       121.     Denies each and every allegation asserted in paragraph 121 of the Complaint.

       122.     Denies each and every allegation asserted in paragraph 122 of the Complaint except

admits that Bowling discussed the death of her father with Ashton.

       123.     Denies each and every allegation asserted in paragraph 123 of the Complaint.

       124.     Denies each and every allegation asserted in paragraph 124 of the Complaint.

       125.     Denies each and every allegation asserted in paragraph 125 of the Complaint.

       126.     Denies each and every allegation asserted in paragraph 126 of the Complaint except

admits that Bowling and Ashton visited with each other on occasion during 2014-2016.

       127.     Denies each and every allegation asserted in paragraph 127 of the Complaint except

admits that Bowling visited Ashton in California.




                                                14

  Case 3:21-cv-00272 Document 69 Filed 07/15/21 Page 14 of 31 PageID #: 458
       128.    Denies each and every allegation asserted in paragraph 128 of the Complaint except

admits that Ashton gave Bowling tickets to a show, and affirmatively states that no gift or anything

of value was ever provided in exchange for, or with an expectation of, sexual relations.

       129.    Denies each and every allegation asserted in paragraph 129 of the Complaint except

admits that Bowling informed Ashton that she studied interior design.

       130.    Denies each and every allegation asserted in paragraph 130 of the Complaint.

       131.    Lacks sufficient information to admit or deny the allegations asserted in paragraph

131 of the Complaint regarding the alleged conversation between Bowling and a third party and

denies the remainder of the allegations asserted in paragraph 131 of the Complaint.

       132.    Denies each and every allegation asserted in paragraph 132 of the Complaint except

admits that Bowling visited Ashton while in California in October 2016.

       133.    Denies each and every allegation asserted in paragraph 133 of the Complaint.

       134.    Denies each and every allegation asserted in paragraph 134 of the Complaint.

       135.    Denies each and every allegation asserted in paragraph 135 of the Complaint.

                                    Plaintiff Jenna Houston

       136.    Lacks sufficient information to admit or deny the allegations asserted in paragraph

136 of the Complaint except admits that at some point, Houston followed the @Bassnectar Twitter

account.

       137.    Lacks sufficient information to admit or deny the allegations asserted in paragraph

137 of the Complaint.

       138.    Denies each and every allegation asserted in paragraph 138 of the Complaint except

admits that Ashton occasionally communicated with fans through the @Bassnectar Twitter

account.



                                                15

  Case 3:21-cv-00272 Document 69 Filed 07/15/21 Page 15 of 31 PageID #: 459
       139.    Denies each and every allegation asserted in paragraph 139 of the Complaint.

       140.    Denies each and every allegation asserted in paragraph 140 of the Complaint except

admits that Bassnectar played a show in Philadelphia, Pennsylvania in April 2012 and Ashton

briefly met with Houston at her request.

       141.    Denies each and every allegation asserted in paragraph 141 of the Complaint.

       142.    Denies each and every allegation asserted in paragraph 142 of the Complaint.

       143.    Denies each and every allegation asserted in paragraph 143 of the Complaint except

that Ashton periodically shared some of his airline miles with Houston over the course of their

multi-year relationship and affirmatively states that no gift or anything of value was provided in

exchange for, or with an expectation of, sexual relations.

       144.    Denies each and every allegation asserted in paragraph 144 of the Complaint.

       145.    Denies each and every allegation asserted in paragraph 145 of the Complaint.

       146.    Denies each and every allegation asserted in paragraph 146 of the Complaint.

       147.    Denies each and every allegation asserted in paragraph 147 of the Complaint.

       148.    Denies each and every allegation asserted in paragraph 148 of the Complaint.

       149.    Denies each and every allegation asserted in paragraph 149 of the Complaint except

Houston visited Ashton in California.

       150.    Denies each and every allegation asserted in paragraph 150 of the Complaint.

       151.    Denies each and every allegation asserted in paragraph 151 of the Complaint.

       152.    Denies each and every allegation asserted in paragraph 152 of the Complaint.

       153.    Denies each and every allegation asserted in paragraph 153 of the Complaint and

affirmatively states that no gift or anything of value was provided in exchange for, or with an

expectation of, sexual relations.



                                                16

   Case 3:21-cv-00272 Document 69 Filed 07/15/21 Page 16 of 31 PageID #: 460
       154.    Denies each and every allegation asserted in paragraph 154 of the Complaint and

affirmatively states that no gift or anything of value was provided in exchange for, or with an

expectation of, sexual relations.

       155.    Denies each and every allegation asserted in paragraph 155 of the Complaint.

       156.    Denies each and every allegation asserted in paragraph 156 of the Complaint.

       157.    Denies each and every allegation asserted in paragraph 157 of the Complaint.

       158.    Denies each and every allegation asserted in paragraph 158 of the Complaint.

       159.    Denies each and every allegation asserted in paragraph 159 of the Complaint.

       160.    Denies each and every allegation asserted in paragraph 160 of the Complaint.

                                     Plaintiff Jane Doe #1

       161.    Due to Doe’s Dismissal Notice, Doe is no longer a party to this action. As such,

no response is necessary to paragraph 161 of the Complaint. Notwithstanding the foregoing,

Ashton denies each and every allegation asserted in paragraph 161 of the Complaint except admits

that at some point, Doe followed the @Bassnectar on Twitter account.

       162.    Due to Doe’s Dismissal Notice, Doe is no longer a party to this action. As such,

no response is necessary to paragraph 162 of the Complaint. Notwithstanding the foregoing,

Ashton denies each and every allegation asserted in paragraph 162 of the Complaint except admits

that over their 8-year relationship, Doe and Ashton had communications over Twitter and that they

had phone conversations.

       163.    Due to Doe’s Dismissal Notice, Doe is no longer a party to this action. As such,

no response is necessary to paragraph 163 of the Complaint. Notwithstanding the foregoing,

Ashton denies each and every allegation asserted in paragraph 163 of the Complaint except admits




                                               17

   Case 3:21-cv-00272 Document 69 Filed 07/15/21 Page 17 of 31 PageID #: 461
that Ashton expressed an interest in starting a friendship with Doe and that his friendships involve

mutual trust, as well as expressed a concern for his privacy given his celebrity status.

       164.    Due to Doe’s Dismissal Notice, Doe is no longer a party to this action. As such,

no response is necessary to paragraph 164 of the Complaint. Notwithstanding the foregoing,

Ashton denies each and every allegation asserted in paragraph 164 of the Complaint except admits

that Doe and Ashton met in Chicago in August 2012.

       165.    Due to Doe’s Dismissal Notice, Doe is no longer a party to this action. As such,

no response is necessary to paragraph 165 of the Complaint. Notwithstanding the foregoing,

Ashton denies each and every allegation asserted in paragraph 165 of the Complaint.

       166.    Due to Doe’s Dismissal Notice, Doe is no longer a party to this action. As such,

no response is necessary to paragraph 166 of the Complaint. Notwithstanding the foregoing,

Ashton denies each and every allegation asserted in paragraph 166 of the Complaint.

       167.    Due to Doe’s Dismissal Notice, Doe is no longer a party to this action. As such,

no response is necessary to paragraph 167 of the Complaint. Notwithstanding the foregoing,

Ashton denies each and every allegation asserted in paragraph 167 of the Complaint.

       168.    Due to Doe’s Dismissal Notice, Doe is no longer a party to this action. As such,

no response is necessary to paragraph 168 of the Complaint. Notwithstanding the foregoing,

Ashton denies each and every allegation asserted in paragraph 168 of the Complaint.

       169.    Due to Doe’s Dismissal Notice, Doe is no longer a party to this action. As such,

no response is necessary to paragraph 169 of the Complaint. Notwithstanding the foregoing,

Ashton denies each and every allegation asserted in paragraph 169 of the Complaint.




                                                 18

   Case 3:21-cv-00272 Document 69 Filed 07/15/21 Page 18 of 31 PageID #: 462
       170.   Due to Doe’s Dismissal Notice, Doe is no longer a party to this action. As such,

no response is necessary to paragraph 170 of the Complaint. Notwithstanding the foregoing,

Ashton denies each and every allegation asserted in paragraph 170 of the Complaint.

       171.   Due to Doe’s Dismissal Notice, Doe is no longer a party to this action. As such,

no response is necessary to paragraph 171 of the Complaint. Notwithstanding the foregoing,

Ashton denies each and every allegation asserted in paragraph 171 of the Complaint.

       172.   Due to Doe’s Dismissal Notice, Doe is no longer a party to this action. As such,

no response is necessary to paragraph 172 of the Complaint. Notwithstanding the foregoing,

Ashton denies each and every allegation asserted in paragraph 172 of the Complaint.

       173.   Due to Doe’s Dismissal Notice, Doe is no longer a party to this action. As such,

no response is necessary to paragraph 173 of the Complaint. Notwithstanding the foregoing,

Ashton denies each and every allegation asserted in paragraph 173 of the Complaint except admits

that Doe and Ashton briefly met in Bloomington, Illinois.

       174.   Due to Doe’s Dismissal Notice, Doe is no longer a party to this action. As such,

no response is necessary to paragraph 174 of the Complaint. Notwithstanding the foregoing,

Ashton denies each and every allegation asserted in paragraph 174 of the Complaint.

       175.   Due to Doe’s Dismissal Notice, Doe is no longer a party to this action. As such,

no response is necessary to paragraph 175 of the Complaint. Notwithstanding the foregoing,

Ashton denies each and every allegation asserted in paragraph 175 of the Complaint.

       176.   Due to Doe’s Dismissal Notice, Doe is no longer a party to this action. As such,

no response is necessary to paragraph 176 of the Complaint. Notwithstanding the foregoing,

Ashton denies each and every allegation asserted in paragraph 176 of the Complaint.




                                              19

  Case 3:21-cv-00272 Document 69 Filed 07/15/21 Page 19 of 31 PageID #: 463
       177.    Due to Doe’s Dismissal Notice, Doe is no longer a party to this action. As such,

no response is necessary to paragraph 177 of the Complaint. Notwithstanding the foregoing,

Ashton denies each and every allegation asserted in paragraph 177 of the Complaint.

       178.    Due to Doe’s Dismissal Notice, Doe is no longer a party to this action. As such,

no response is necessary to paragraph 178 of the Complaint. Notwithstanding the foregoing,

Ashton denies each and every allegation asserted in paragraph 178 of the Complaint.

       179.    Due to Doe’s Dismissal Notice, Doe is no longer a party to this action. As such,

no response is necessary to paragraph 179 of the Complaint. Notwithstanding the foregoing,

Ashton denies each and every allegation asserted in paragraph 179 of the Complaint.

       180.    Due to Doe’s Dismissal Notice, Doe is no longer a party to this action. As such,

no response is necessary to paragraph 180 of the Complaint. Notwithstanding the foregoing,

Ashton denies each and every allegation asserted in paragraph 180 of the Complaint except admits

that Doe and Ashton communicated over several years.

       181.    Due to Doe’s Dismissal Notice, Doe is no longer a party to this action. As such,

no response is necessary to paragraph 181 of the Complaint. Notwithstanding the foregoing,

Ashton denies each and every allegation asserted in paragraph 181 of the Complaint except admits

that Doe often confided in Ashton about the mental distress she suffered as a result of her prior

abusive relationships with her parents and boyfriends and denies that Doe had any injuries or

damages based upon Ashton’s conduct.

       182.    Due to Doe’s Dismissal Notice, Doe is no longer a party to this action. As such,

no response is necessary to paragraph 182 of the Complaint. Notwithstanding the foregoing,

Ashton lacks sufficient information to admit or deny the allegations asserted in paragraph 182 of

the Complaint regarding the veracity of the claims that Doe was involved in an abusive relationship



                                                20

  Case 3:21-cv-00272 Document 69 Filed 07/15/21 Page 20 of 31 PageID #: 464
with another person except admits that Doe confided in Ashton about the mental distress she

suffered as a result of a relationship (unrelated to Ashton) who was abusive towards her and denies

that Doe had any injuries or damages based upon Ashton’s conduct.

       183.    Due to Doe’s Dismissal Notice, Doe is no longer a party to this action. As such,

no response is necessary to paragraph 183 of the Complaint. Notwithstanding the foregoing,

Ashton denies each and every allegation asserted in paragraph 183 of the Complaint and denies

that Doe had any injuries or damages based upon Ashton’s conduct.

       184.    Due to Doe’s Dismissal Notice, Doe is no longer a party to this action. As such,

no response is necessary to paragraph 184 of the Complaint. Notwithstanding the foregoing,

Ashton denies each and every allegation asserted in paragraph 184 of the Complaint and denies

that Doe had any injuries or damages based upon Ashton’s conduct.

       185.    Due to Doe’s Dismissal Notice, Doe is no longer a party to this action. As such,

no response is necessary to paragraph 185 of the Complaint. Notwithstanding the foregoing,

Ashton denies each and every allegation asserted in paragraph 185 of the Complaint.

       186.    Due to Doe’s Dismissal Notice, Doe is no longer a party to this action. As such,

no response is necessary to paragraph 186 of the Complaint. Notwithstanding the foregoing,

Ashton denies each and every allegation asserted in paragraph 186 of the Complaint.

                                    CAUSES OF ACTION3
       COUNT I: CONDUCT IN VIOLATION OF THE TRAFFICKING VICTIM
          PROTECTION REAUTHORIZATION ACT, 18 U.S.C. § 1591(a)
             (All Plaintiffs v. Defendant Lorin Ashton a/k/a Bassnectar)



3
  Paragraphs 187 through 219 of the Complaint contains allegations made on behalf of all
Plaintiffs, including Doe. Notwithstanding the fact that Doe is no longer a party pursuant to Doe’s
Dismissal Notice, in addition to the enumerated responses set forth below as it relates to the three
remaining plaintiffs, Ashton affirmatively denies the allegations set forth in paragraphs 187
through 219 of the Complaint as they relate to Doe.
                                                21

    Case 3:21-cv-00272 Document 69 Filed 07/15/21 Page 21 of 31 PageID #: 465
       187.    Ashton repeats and re-alleges all answers set forth in paragraphs 1-186 inclusive,

as though fully set forth herein, and the same are adopted by reference.

       188.    Admits the allegations asserted in paragraph 188 of the Complaint in that it merely

quotes 22 U.S.C. § 7102.

       189.    Denies each and every allegation asserted in paragraph 189 of the Complaint.

       190.    Denies each and every allegation asserted in paragraph 190 of the Complaint.

       191.    Denies each and every allegation asserted in paragraph 191 of the Complaint.

       192.    Denies each and every allegation asserted in paragraph 192 of the Complaint.

       193.    Denies each and every allegation asserted in paragraph 193 of the Complaint.

       194.    Denies each and every allegation asserted in paragraph 194 of the Complaint.

       195.    Denies each and every allegation asserted in paragraph 195 of the Complaint.

       196.    Denies each and every allegation asserted in paragraph 196 of the Complaint.

       197.    Denies each and every allegation asserted in paragraph 197 of the Complaint.

 COUNT II: BENEFITING FROM A SEX TRAFFICKING VENTURE IN VIOLATION
   OF THE TRAFFICKING VICTIMS PROTECTION REAUTHORIZATION ACT,
                         18 U.S.C. §§ 1591 AND 1595
                    (All Plaintiffs and the All Defendants)

       198.    Ashton repeats and re-alleges all answers set forth in paragraphs 1-186 inclusive,

as though fully set forth herein, and the same are adopted by reference.

       199.    Admits the allegations asserted in paragraph 199 of the Complaint in that it merely

recites the elements of 18 U.S.C. § 1591(a).

       200.    Denies each and every allegation asserted in paragraph 200 of the Complaint.

       201.    Denies each and every allegation asserted in paragraph 201 of the Complaint.

       202.    Denies each and every allegation asserted in paragraph 202 of the Complaint.

       203.    Denies each and every allegation asserted in paragraph 203 of the Complaint.

                                                22

  Case 3:21-cv-00272 Document 69 Filed 07/15/21 Page 22 of 31 PageID #: 466
       204.    Denies each and every allegation asserted in paragraph 204 of the Complaint.

       205.    Denies each and every allegation asserted in paragraph 205 of the Complaint.

       206.    Denies each and every allegation asserted in paragraph 206 of the Complaint.

       207.    Denies each and every allegation asserted in paragraph 207 of the Complaint.

       208.    Denies each and every allegation asserted in paragraph 208 of the Complaint.

       209.    Denies each and every allegation asserted in paragraph 209 of the Complaint.

       210.    Denies each and every allegation asserted in paragraph 210 of the Complaint.

       211.    Denies each and every allegation asserted in paragraph 211 of the Complaint.

       212.    Denies each and every allegation asserted in paragraph 212 of the Complaint.

       213.    Denies each and every allegation asserted in paragraph 213 of the Complaint.


        COUNT III: RECEIPT AND POSSESSION OF CHILD PORNOGRAPHY,
                               18 U.S.C. § 2252 and 2252A
           (All Plaintiffs Against Defendant Lorin Ashton a/k/a Bassnectar)

       214.    Ashton repeats and re-alleges all answers set forth in paragraphs 1-213 inclusive,

as though fully set forth herein, and the same are adopted by reference.

       215.    Denies each and every allegation asserted in paragraph 215 of the Complaint.

       216.    Denies each and every allegation asserted in paragraph 216 of the Complaint.

       217.    Denies each and every allegation asserted in paragraph 217 of the Complaint.

       218.    Denies each and every allegation asserted in paragraph 218 of the Complaint.

       219.    Denies each and every allegation asserted in paragraph 219 of the Complaint.

              COUNT IV: NEGLIGENCE PER SE UNDER STATE LAW4
(Plaintiff Rachel Ramsbottom Against Defendants Lorin Ashton, Amorphous Music, Inc.,
 Bassnectar Touring, Inc., Interactive Giving Fund, ABC Corporations One Through Ten
(said names being fictitious) and John Doe One Through Ten (said names being fictitious))


4
 Ashton has filed contemporaneously a Partial Motion to Dismiss Count IV of the Amended
Complaint.
                                                23

    Case 3:21-cv-00272 Document 69 Filed 07/15/21 Page 23 of 31 PageID #: 467
       220.     Ashton has moved to dismiss Count IV and therefore no response is required to this

paragraph from him. To the extent a response is required, Ashton repeats and re-alleges all answers

set forth in paragraphs 1-219 inclusive, as though fully set forth herein, and the same are adopted

by reference.

       221.     Ashton has moved to dismiss Count IV and therefore no response is required to this

paragraph from him. To the extent a response is required, Ashton denies each and every allegation

asserted in paragraph 221 of the Complaint.

       222.     Ashton has moved to dismiss Count IV and therefore no response is required to this

paragraph from him. To the extent a response is required, Ashton denies each and every allegation

asserted in paragraph 222 of the Complaint.

       223.     Ashton has moved to dismiss Count IV and therefore no response is required to this

paragraph from him. To the extent a response is required, Ashton denies each and every allegation

asserted in paragraph 223 of the Complaint.

       224.     Ashton has moved to dismiss Count IV and therefore no response is required to this

paragraph from him. To the extent a response is required, Ashton denies each and every allegation

asserted in paragraph 224 of the Complaint.

       225.     Ashton has moved to dismiss Count IV and therefore no response is required to this

paragraph from him. To the extent a response is required, Ashton denies each and every allegation

asserted in paragraph 225 of the Complaint.

       226.     Ashton has moved to dismiss Count IV and therefore no response is required to this

paragraph from him. To the extent a response is required, Ashton denies each and every allegation

asserted in paragraph 226 of the Complaint.




                                                24

  Case 3:21-cv-00272 Document 69 Filed 07/15/21 Page 24 of 31 PageID #: 468
       227.   Ashton has moved to dismiss Count IV and therefore no response is required to this

paragraph from him. To the extent a response is required, Ashton denies each and every allegation

asserted in paragraph 227 of the Complaint.

       228.   Ashton has moved to dismiss Count IV and therefore no response is required to this

paragraph from him. To the extent a response is required, Ashton denies each and every allegation

asserted in paragraph 228 of the Complaint.

       229.   Ashton has moved to dismiss Count IV and therefore no response is required to this

paragraph from him. To the extent a response is required, Ashton denies each and every allegation

asserted in paragraph 229 of the Complaint.

       230.   Ashton has moved to dismiss Count IV and therefore no response is required to this

paragraph from him. To the extent a response is required, Ashton denies each and every allegation

asserted in paragraph 230 of the Complaint.

       231.   Ashton has moved to dismiss Count IV and therefore no response is required to this

paragraph from him. To the extent a response is required, Ashton denies each and every allegation

asserted in paragraph 231 of the Complaint.

       232.   Ashton has moved to dismiss Count IV and therefore no response is required to this

paragraph from him. To the extent a response is required, Ashton denies each and every allegation

asserted in paragraph 232 of the Complaint.

       233.   Ashton has moved to dismiss Count IV and therefore no response is required to this

paragraph from him. To the extent a response is required, Ashton denies each and every allegation

asserted in paragraph 233 of the Complaint.




                                               25

  Case 3:21-cv-00272 Document 69 Filed 07/15/21 Page 25 of 31 PageID #: 469
       234.    Ashton has moved to dismiss Count IV and therefore no response is required to this

paragraph from him. To the extent a response is required, Ashton denies each and every allegation

asserted in paragraph 234 of the Complaint.

       235.    Ashton has moved to dismiss Count IV and therefore no response is required to this

paragraph from him. To the extent a response is required, Ashton denies each and every allegation

asserted in paragraph 235 of the Complaint.

                                  AFFIRMATIVE DEFENSES

       1.      As and for his First Affirmative Defense, Ashton asserts that Plaintiffs have failed

to state a claim for which relief may be granted on all counts of the Complaint.

       2.      As and for his Second Affirmative Defense, Ashton asserts that Plaintiffs’ claims

are barred by the applicable statute of limitations.

       3.      As and for his Third Affirmative Defense, Ashton asserts that Plaintiffs’ claims are

barred by the doctrine of estoppel.

       4.      As and for his Fourth Affirmative Defense, Ashton asserts that Plaintiffs’ claims

are barred by the doctrine of laches.

       5.      As and for his Fifth Affirmative Defense, Ashton asserts that Plaintiffs have

suffered no damages attributable to any wrongful conduct by Defendants. Further, Plaintiffs’

claimed damages are so speculative and uncertain as to be barred as a matter of law.

       6.      As and for his Sixth Affirmative Defense, Ashton asserts that Plaintiffs’ claims are

barred by the doctrines of ratification, confirmation and acquiescence.

       7.      As and for his Seventh Affirmative Defense, Ashton asserts that Plaintiffs are not

entitled to recover any punitive damages because Defendants did not engage in any wrongful

conduct, let alone wrongful conduct with malice or reckless disregard.



                                                 26

   Case 3:21-cv-00272 Document 69 Filed 07/15/21 Page 26 of 31 PageID #: 470
        8.      As and for his Eighth Affirmative Defense, Ashton asserts that Plaintiffs’ claims

are barred because the Court lacks personal jurisdiction over Defendants.

        9.      As and for his Ninth Affirmative Defense, Ashton asserts that Plaintiffs’ claims are

barred because of fraudulent misrepresentations.

        10.     As and for his Tenth Affirmative Defense, Ashton asserts that he, at all times, acted

in good faith and did not recruit, harbor, transport, provision, obtain, patronize or solicit Plaintiffs,

nor did he engage in act or omission which constitutes a violation of law, as alleged in the

Complaint or otherwise.

        11.     As and for his Eleventh Affirmative Defense, Ashton asserts that Plaintiffs’ claims

are barred because 18 USC §1591 and 18 USC §1595 are unconstitutionally vague and ambiguous

as applied to Ashton and therefore violate Ashton’s constitutional rights to due process pursuant

to the Fifth and Fourteenth Amendments to the United States Constitution and/or Tennessee

Constitution, Article I, §35.

        12.     As and for his Twelfth Affirmative Defense, Ashton asserts that Plaintiffs’ claims

are barred because 18 USC §1591 and 18 USC §1595 are unconstitutionally overbroad as applied

to Ashton and therefore violate Ashton’s constitutional rights pursuant to the First and Fourteenth

Amendments to the United States Constitution and/or Tennessee Constitution, Article I, §19.

        13.     As and for his Thirteenth Affirmative Defense, pursuant to 18 U.S.C. § 2252A(c),

Ashton asserts that all materials depict an actual person, an adult, and were produced by an adult.

        14.     As and for his Fourteenth Affirmative Defense, pursuant to 18 U.S.C. § 2252A(d),

Ashton asserts that, if materials within the statutory definition of “child pornography” were ever

received, Ashton: (1) possessed less than three images of child pornography; and (2) promptly and




                                                   27

   Case 3:21-cv-00272 Document 69 Filed 07/15/21 Page 27 of 31 PageID #: 471
in good faith, and without retaining or allowing any person to access an image or copy thereof,

took reasonable steps to destroy each such image.

        15.     As and for his Fifteenth Affirmative Defense, pursuant to 18 U.S.C. § 2252(c),

Ashton asserts that, if materials within the statutory definition of “child pornography” were ever

received, Ashton: (1) possessed less than three matters containing any visual depiction proscribed

by the relevant paragraph; and (2) promptly and in good faith, and without retaining or allowing

any person to access any visual depiction or a copy thereof, took reasonable steps to destroy each

such image.

        16.     Ashton reserves the right to amend this Answer and Affirmative Defenses to

Plaintiffs’ Complaint to assert any additional affirmative defenses discovered during discovery in

the above-captioned matter and/or as a result of their further investigation of Plaintiffs’ claims.



                                             PRAYER

        WHEREFORE, Ashton prays:

        1.      That Plaintiffs’ Complaint be dismissed in its entirety with prejudice and denying

all relief requested by Plaintiffs;

        2.      That Ashton be awarded his costs and expenses of suit in defense of this action,

including reasonable attorneys’ fees; and

        3.      That Ashton be awarded such other and further relief as the Court may deem just

and proper.

                                      DEMAND FOR JURY TRIAL

        Defendant Lorin Ashton demands a jury trial on all issues properly tried by a jury.




                                                 28

   Case 3:21-cv-00272 Document 69 Filed 07/15/21 Page 28 of 31 PageID #: 472
Dated: July 15, 2021               Respectfully Submitted,
                                   s/ Robert. A. Peal
                                   Robert A. Peal (No. 25629)
                                   Mark W. Lenihan (No. 36286)
                                   Grace A. Fox (No. 37367)
                                   Sims|Funk, PLC
                                   3322 West End Ave, Suite 200
                                   Nashville, TN 37203
                                   (615) 292-9335
                                   (615) 649-8565 (fax)
                                   rpeal@simsfunk.com
                                   mlenihan@simsfunk.com
                                   gfox@simsfunk.com

                                   Kimberly S. Hodde
                                   Hodde & Associates
                                   40 Music Square East
                                   Nashville, TN 37203
                                   (615) 242-4200
                                   (615) 242-8115 (fax)
                                   kim.hodde@hoddelaw.com

                                   Mitchell Schuster, Esq. (admitted pro hac vice)
                                   Stacey M. Ashby, Esq. (admitted pro hac vice)
                                   Meister Seelig & Fein, LLP
                                   125 Park Avenue, 7th Floor
                                   New York, NY 10017
                                   (212) 655-3500
                                   (212) 655-3535 (fax)
                                   ms@msf-law.com
                                   sma@msf-law.com

                                   Counsel for Defendant Lorin Ashton, Amorphous
                                   Music, Inc., and Bassnectar Touring, Inc.




                                     29

  Case 3:21-cv-00272 Document 69 Filed 07/15/21 Page 29 of 31 PageID #: 473
                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and exact copy of the foregoing was served on the

following counsel via the Court’s CM/ECF system on this 15th day of July, 2021:

Phillip H. Miller                              Russell B. Morgan
631 Woodland Street                            Jason C. Palmer
Nashville, TN 37206                            Rachel Sodée
(615) 356-2000                                 Bradley Arant Boult Cummings LLP
phillip@seriousinjury.com                      1600 Division Street
                                               Suite 700
Alexandria MacMaster                           P.O Box 340025
M. Stewart Ryan                                Nashville, TN 37203-0025
LAFFEY, BUCCI & KENT, LLP                      (615) 252-2311
1100 Ludlow Street                              (615) 252-6311 (fax)
Suite 300                                      rmorgan@bradley.com
Philadelphia, PA 19107                         jpalmer@bradley.com
(215) 399-9255                                 rsodee@bradley.com
amacmaster@lbk-law.com
sryan@lbk-law.com                              R. Scott McCullough
                                               McNabb, Bragorgos, Burgess & Sorin, PLLC
Brian Kent                                     81 Monroe Avenue
Laff, Whitesel, Conte & Saret, Ltd.            Sixth Floor
401 N. Michigan Avenue                         Memphis, TN 38103-5402
Suite 1700                                     (901) 924-0640
Chicago, IL 60611-4212                         (901) 624-0650 (fax)
(215) 399-9255                                 smccullough@mbbslaw.com
bkent@lbk-law.com
                                               Counsel for Defendant C3 Presents, L.L.C.
Counsel for Plaintiffs
Ashleigh D. Karnell                            Cynthia A. Sherwood
Paige Waldrop Mills                            Davis Fordham Griffin
Bass, Berry & Sims (Nashville Office)          Sherwood Boutique Litigation, PLC
150 Third Avenue South                         201 Fourth Avenue, N
Suite 2800                                     Suite 1130
Nashville, TN 37201                            Nashville, TN 37219
(615) 742-7914                                 (615) 873-5670
(615) 742-0453 (fax)                           (615) 873-5671 (fax)
ashleigh.karnell@bassberry.com                 cynthia@sherwoodlitigation.com
pmills@bassberry.com                           davis@sherwoodlitigation.com

Attorneys for Defendant Redlight Management, Attorneys for Defendants Gnarlos Industries,
Inc.                                         LLC and Carlos Donohue




                                             30

  Case 3:21-cv-00272 Document 69 Filed 07/15/21 Page 30 of 31 PageID #: 474
Bennett James Wills
Brian T. Boyd
Law Office of Brian T. Boyd
214 Overlook Cir.
Suite 275
Brentwood, TN 37027
(615) 861-1936
(615) 523-2595 (fax)
bennett@boydlegal.co
brian@boydlegal.co

Attorneys for Defendant Interactive Giving
Fund

                                                   s/ Robert A. Peal




                                             31

 Case 3:21-cv-00272 Document 69 Filed 07/15/21 Page 31 of 31 PageID #: 475
